         Case 3:20-cv-00415-ERE Document 27 Filed 05/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

MICHAEL JAMES KING                                                           PLAINTIFF

V.                            CASE NO. 3:20-CV-415-BD

WESLEY MASSEY, et al.                                                     DEFENDANTS

                                         ORDER

       Defendants have moved for an order compelling Mr. King to respond to discovery

requests. (Doc. No. 25) For good cause, the motion is GRANTED.

       Mr. King is directed to file responses to the outstanding discovery requests within

30 days. Failure to comply with this order may result in the dismissal of this case, without

prejudice. Local Rule 5.5.

       IT IS SO ORDERED, this 10th day of May, 2021.


                                          _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
